Quinn, Chief Judge
(dissenting):
An informed sentence is one based upon all relevant matters relating to the accused, whether these be favorable or adverse to him. See United States v Lanford, 6 USCMA 371, 20 CMR 87; United States v Allen, 8 USCMA 504, 25 CMR 8. For reasons which I need not inquire into, the Manual for Courts-Martial restricts the right of the Government to present, as part of its direct case in the sentence proceedings, evidence which might justify a more severe punishment than would seem warranted by only the circumstances surrounding the commission of the offenses of which the accused stands convicted. See Manual for Courts-Martial, United States, 1951, paragraph 75. Despite the general limitation, however, the Government is specifically permitted to introduce evidence of previous convictions as part of its case rather than as mere rebuttal to defense evidence in mitigation.
Contrary to the implication of the principal opinion, suspension of execution of an approved sentence is not “mention [ed]” in the convening authority’s formal action by accident or because of ancient habit. It is included *525as part of the action on the sentence because that is the recommended procedure in the Manual for Courts-Martial. See paragraph 88e; Appendix 14, “Forms For Action By Convening Authority.” As I read the Manual, it clearly contemplates that the suspension and the later vacation of the suspension will be made parts of the story of a conviction. The recommended forms of action providing for suspension include the phrase “unless the suspension is sooner vacated.” Anyone reading such an action cannot know what punishment the accused actually suffered under a previous conviction unless he knows whether the suspension was later vacated. Without that information the picture of the previous conviction is incomplete and misleading.
Labels should not frighten us. I am not disturbed, therefore, by the prospect, alluded to in the principal opinion, that a “trial within a trial” may develop if the accused attacks the propriety of the vacation of the suspension. The sentence procedure is itself a trial within a trial — a trial in which the issue is the extent to which the accused should be deprived of his liberty and property. All matters material and relevant to that issue should be considered. To facilitate their consideration, the strict rules of evidence which apply in the proceedings to prove guilt are substantially relaxed. United States v Blau, 5 USCMA 232, 17 CMR 232. In my opinion, therefore, the Manual does not limit the evidence of previous conviction to the bare fact that a certain sentence was imposed by a court-martial and approved in whole or in part on review. Rather it contemplates, and authorizes, reference to the concomitant facts that the sentence was suspended, and that later the suspension was vacated. In other words, evidence of a previous conviction means the whole and true story of the conviction, not a partial and distorted version. I would answer the certified question in the negative.